Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 - 15 are pending for examination.
Response to Arguments
Applicant's arguments with respect to rejection of claims 1-13 under 35 U.S.C. 103 have been considered but are not found to be persuasive. Applicant first argues “First, the cited references do not teach or fairly suggest at least a processor configured to "compare a current location of an operating vehicle with current locations of unfilled vehicles, a current destination of the operating vehicle being different from current destinations of the unfilled vehicles," as recited in amended independent claim 1….. Ramalingam describes comparing a first route of a first vehicle with a second route of a second vehicle. However, the destination of the first route is the same as the destination of the second route. (See paragraph [0015] of Ramalingam). Thus, Ramalingam does not teach or fairly suggest comparing a current location of an operating vehicle with current locations of unfilled vehicles, a current destination of the operating vehicle being different from current destinations of the unfilled vehicles, as recited in amended independent claim 1.”
Examiner respectfully disagrees. Ramalingam teaches more than two vehicles. In one example, Three vehicles are taught as shown in Fig. 3B which shows that destinations of vehicle 306 is different from vehicles 302 and 304. Where vehicle 302 can be considered the operating vehicle and vehicle 304 and 306 can be considered unfilled vehicles. It should be also noted that as discussed in the 112A rejection section it does not appear that there is any support for “a current destination of the operating vehicle being different from current destinations of the unfilled vehicles” in applicant’s specification or drawings.
Applicant also argues “However, the cited paragraphs of Ramalingam merely describe comparing the route of a first vehicle with the route of a second vehicle, and do not teach or fairly suggest comparing a current traveling direction of the operating vehicle with current traveling directions of the unfilled vehicles, as recited in amended independent claim 1. In addition, Ramalingam does not teach or fairly suggest selecting an unfilled vehicle among the unfilled vehicles traveling based on comparison of the current location of the operating vehicle with the current locations of the unfilled vehicles and comparison of the current traveling direction of the operating vehicle with the current traveling directions of the unfilled vehicles, as recited in amended independent claim 1.” 
Examiner respectfully disagrees, the route details of Ramalingam are compared. Route details would at the very least convey a general location (the location of the route in a region) and a direction of travel (the direction being a direction towards points along the route). Thus, by comparing route details location and direction are being compared.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the limitation in claims 1 and 9 “Compare/comparing a current location of an operating vehicle with current locations of unfilled vehicles, a current destination of the operating vehicle being different from current destinations of the unfilled vehicles” There is no description in the specification that the current destinations of the operating and unfilled vehicles are different. The only description in the specification of different destinations is para [0005] of the applicant’s specification. These different destinations are for objects of transportation and not specifically for the operating and unfilled vehicles. Furthermore, there absolutely no mention of current destination(s) in the specification.
Claims 2-8 and 14 do not cure the deficiencies of claim 1 and are therefore rejected on the same basis.
Claims 10-13 and 15 do not cure the deficiencies of claim 9 and are therefore rejected on the same basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Ramalingam (US 20180275648 A1)

Konig was cited in a previous office action

Regarding claim 1, Konig teaches
A dispatch device comprising: a communication interface circuit (Fig. 5 label 308,310 server transmitter and receiver), and a processor (Fig. 5 label 304 server processor) configured to: 
acquire via the communication interface circuit, for each of a plurality of vehicles (abstract “A vehicle request management system having a server (10) arranged to communicate with a plurality of vehicle requesting devices (12) and a plurality of vehicles (14), each being equipped with a device (200) having route planning and navigation functionality.”), location information indicating a location of the vehicle and loaded object information indicating a status of an object of transportation loaded on the vehicle, (para [0171] “Upon receipt of such a cancellation, appropriate action can be taken at the server 10, such as sending another vehicle to the pick-up location and notifying the user accordingly, or, in the case that the current vehicle has broken down, sending another vehicle to location of the current vehicle.” Where the location of the current vehicle, e.g. the vehicle the user is in currently, is being sent to the server so another vehicle can be sent. The status of the user being in a broken down vehicle is being sent to the server and that is why a new vehicle is being dispatched.) and 
dispatch the selected unfilled vehicle that can carry an object of transportation so that the selected unfilled vehicle is present around a location of an operating vehicle that is carrying an object of transportation. (para [0171] “Upon receipt of such a cancellation, appropriate action can be taken at the server 10, such as sending another vehicle to the pick-up location and notifying the user accordingly, or, in the case that the current vehicle has broken down, sending another vehicle to location of the current vehicle.” Where sending a vehicle to the location of the broken down vehicle is in the context of picking up a user because the vehicle is broken down. Thus it is implied that the sent vehicle can carry the user, e.g. an object of transportation, which would mean it has space to carry and is unfilled.)

Konig does not teach compare a current location of an operating vehicle with current locations of unfilled vehicles, a current destination of the operating vehicle being different from current destinations of the unfilled vehicles;
compare a current traveling direction of the operating vehicle with current traveling directions of the unfilled vehicles;
select an unfilled vehicle among the unfilled vehicles traveling based on comparison of the current location of the operating vehicle with the current locations of the unfilled vehicles and comparison of the current traveling direction of the operating vehicle with the current traveling directions of the unfilled vehicles,
However Ramalingam teaches compare a current location of an operating vehicle with current locations of unfilled vehicles, (abstract, where the routes between a first vehicle, e.g. an operating vehicle, and other vehicles is being compared. This route information includes timing information along the route, Para [0109] “For example, at a current time instant the first bus 302 may have started the travel from the source location 320 in the first travel route 314. At the current time instant, the second bus 304 may have travelled “1 km” towards the intermediate transit location 322 from the source location 320 in the second travel route 316. Thus, the first ECU 302a may detect that the next intermediate transit location that is common to the first travel route 314 and the second travel route 316 of the first bus 302 and the second bus 304 is the intermediate transit location 322.” Since location along a route at current time instances are known it can be said current locations are being compared when routes are being compared. Additionally as the precision of the current location is not defined in the claims comparison of the routes can be said to be a comparison of the location as the routes as a whole have a general location on the earth. Thus these general locations of the routes are being compared.) a current destination of the operating vehicle being different from current destinations of the unfilled vehicles; (it should be noted that the broadest reasonable interpretation of “a current destination of the operating vehicle being different from current destinations of the unfilled vehicles” includes the interpretation a current destination of the operating vehicle being different from at least one current destination of the unfilled vehicles since a current destination of the operating vehicle being different from all current destinations of the unfilled vehicles is not claimed. Fig. 3B which shows that destinations of vehicle 306 is different from vehicles 302 and 304. Where vehicle 302 can be considered the operating vehicle and vehicle 304 and 306 can be considered unfilled vehicles. It should be also noted that as discussed in the 112A rejection section it does not appear that there is any support for “a current destination of the operating vehicle being different from current destinations of the unfilled vehicles” in applicant’s specification or drawings.)
compare a current traveling direction of the operating vehicle with current traveling directions of the unfilled vehicles; (para [0062] “ECU 134 may compare the first route information of the first vehicle 102 with the second route information of the second vehicle 106. The first route information may include the details of the first travel route 130 of the first vehicle 102 and the second route information may include the details of the second travel route 144 of the second vehicle 106. The comparison between the first route information and the second route information may be in accordance with the one or more route matching rules. The one or more route matching rules may include the complete route match rule and the partial route match rule. The ECU 134 may be configured to check whether the first travel route 130 and the second travel route 144 satisfies the complete route match rule. In a scenario, if the first travel route 130 and the second travel route 144 satisfy the complete route match rule, the ECU 134 may establish the satisfaction of the one or more travel rules without checking for the satisfaction of the partial route match rule. Two travel routes may satisfy the complete route match rule if source location, one or more intermediate locations and destination locations of both the travel routes coincide. The path included in the two travel routes may be same or different.” Where routes in themselves can be considered directions. These can also be considered current as the comparison is for the purpose of if there is a point at which the vehicle 102 and another can meet e.g. (comparing if the vehicles are traveling in the direction of a coinciding point.))
select an unfilled vehicle among the unfilled vehicles traveling based on comparison of the current location of the operating vehicle with the current locations of the unfilled vehicles and comparison of the current traveling direction of the operating vehicle with the current traveling directions of the unfilled vehicles (para [0062] “ECU 134 may compare the first route information of the first vehicle 102 with the second route information of the second vehicle 106. The first route information may include the details of the first travel route 130 of the first vehicle 102 and the second route information may include the details of the second travel route 144 of the second vehicle 106. The comparison between the first route information and the second route information may be in accordance with the one or more route matching rules. The one or more route matching rules may include the complete route match rule and the partial route match rule. The ECU 134 may be configured to check whether the first travel route 130 and the second travel route 144 satisfies the complete route match rule. In a scenario, if the first travel route 130 and the second travel route 144 satisfy the complete route match rule, the ECU 134 may establish the satisfaction of the one or more travel rules without checking for the satisfaction of the partial route match rule. Two travel routes may satisfy the complete route match rule if source location, one or more intermediate locations and destination locations of both the travel routes coincide. The path included in the two travel routes may be same or different.” Where the route details are being compared and as discussed in the mapped limitations above routes include current locations of the operating and unfilled vehicles as well as current directions of the operating and unfilled vehicles. The comparison is being made to ensure that the first vehicle 102 (e.g. operating vehicle) and second vehicle 106 (e.g. second operating vehicle) are in the general location of the shared intermediate/destination locations and traveling in the direction of the shared intermediate/destination locations As also evidenced by Para [0109] “For example, at a current time instant the first bus 302 may have started the travel from the source location 320 in the first travel route 314. At the current time instant, the second bus 304 may have travelled “1 km” towards the intermediate transit location 322 from the source location 320 in the second travel route 316. Thus, the first ECU 302a may detect that the next intermediate transit location that is common to the first travel route 314 and the second travel route 316 of the first bus 302 and the second bus 304 is the intermediate transit location 322.”)
dispatch the selected unfilled vehicle that can carry an object of transportation so that the selected unfilled vehicle is present around a location of an operating vehicle that is carrying an object of transportation. (para [0017] “In accordance with an embodiment, the one or more circuits may be further configured to communicate a halt instruction in an in-vehicle network to stop the first vehicle at a next intermediate transit location that is common to the first vehicle and the identified second vehicle to transfer the one or more first passengers into the identified second vehicle to share travel, based on the selection of the identified second vehicle as the target vehicle. In some embodiments, the one or more circuits may be configured to communicate the halt instruction in an in-vehicle network to stop the first vehicle at a next intermediate transit location that is common to the first vehicle and the identified second vehicle to transfer the one or more second passengers into the first vehicle to share travel, based on the selection of the first vehicle as the target vehicle.” where issuing a halt instruction to stop and transfer passengers, e.g. objects of transportation, can be considered dispatching. It is halting at a common location shared by the two vehicles so the two vehicles must be present around each other.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig to incorporate the teachings of Ramalingam to select an unfilled vehicle based on the destination of the unfilled vehicle and based on the in unfilled vehicle traveling in the direction as the operating vehicle because it saves the vehicle time and energy as it minimizes the route deviation of the unfilled vehicle.


Regarding claim 8, Konig in view of Ramalingam teaches The dispatch device according to claim 1.

Ramalingam further teaches wherein the vehicle is an autonomous driving vehicle. ( para [0022] and para [0023] which state the vehicles may be autonomous) 

Regarding claim 9, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 10, Konig in view of Ramalingam teaches The dispatch device according to claim 1. Ramalingam further teaches wherein the processor is further configured to: select the unfilled vehicle among the unfilled vehicles based on a comparison of the destinations of the unfilled vehicles and a destination of the operating vehicle (para [0101] “For example, the first ECU 302a may identify that the second bus 304 satisfies the complete route match rule instead of another bus, for example, the fourth bus 307, for which only the partial route match rule is satisfied. Thus, the first ECU 302a may identify the second bus 304 to share passengers instead of the fourth bus 307.” Where in the context of the invention the route includes bus stops and the fourth bus only has a partial route match does not include all the bus stops, e.g. destinations, and thus second bus with more common bus stops is selected. As discussed above the method presented in Ramalingam is for matching stops for transfer or passangers)


Regarding claim 12, it recites a method having limitations similar to those of claim 10 and therefore is rejected on the same basis.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Ramalingam (US 20180275648 A1) and Blake et al. (US 20190196512 A1, hereinafter known as Blake).

Blake was cited in a previous office action

Regarding Claim 2, Konig in view of Ramalingam teaches The dispatch device according to claim 1. and wherein the processor is further configured to: dispatch a unfilled vehicle to the location of an operating vehicle as discussed in claim 1 rejection.

Konig in view of Ramalingam does not teach dispatch, in dispatching the unfilled vehicle, the unfilled vehicle so that, when a distance between a location of the operating vehicle and a location of an unfilled vehicle closest to the location of the operating vehicle is greater than a distance threshold value, at least one of the unfilled vehicles travels through a location within a distance equal to or less than the distance threshold value from the location of the operating vehicle. 

However, Blake teaches dispatch, in dispatching the unfilled vehicle, the unfilled vehicle so that, when a distance between a location of the item provider and a location of an unfilled vehicle closest to the location of the item provider is greater than a distance threshold value, at least one of the unfilled vehicles travels through a location within a distance equal to or less than the distance threshold value from the location of the item provider. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam to incorporate the teachings of Blake to dispatch the closest unfilled vehicle which is outside a threshold to inside a threshold because dispatching the closest vehicle ensures the fastest/ most efficient response, and moving from outside a threshold to inside a threshold brings the unfilled vehicle closer allowing it to more easily provide support.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Ramalingam (US 20180275648 A1), Blake et al. (US 20190196512 A1, hereinafter known as Blake), and Friedmann et al. (US 20190004546 A1; hereinafter Friedmann).

Friedmann was cited in a previous office action

Regarding claim 3 Konig in view of Ramalingam and Blake teaches the The dispatch device according to claim 2. 

Konig further teaches wherein the processor is further configured to: set, for each of the plurality of vehicles, a travel route from a current location of the vehicle to a destination indicating expected locations of the vehicle at certain times (para [0038] “For example, in the present invention, the digital map data is used to calculate a route between the first location and a destination location which is to be travelled by a vehicle.” This is done for a plurality of vehicles, abstract “A vehicle request management system having a server (10) arranged to communicate with a plurality of vehicle requesting devices (12) and a plurality of vehicles (14), each being equipped with a device (200) having route planning and navigation functionality.”)
	
Blake further teaches modify, in dispatching the unfilled vehicle, when item provider, the travel route of the unfilled vehicle so that a location of the unfilled vehicle traveling through a location closest to the location of the item provider item provider. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

	Konig in view of Ramalingam and Blake do not teach updating travel route of the unfilled vehicle so at different times the unfilled vehicle maintains less than a distance threshold between a target object and it.

	However Friedmann teaches modify, in dispatching the unfilled vehicle, when there is a time at which a distance to the unfilled vehicle is greater than the distance threshold value on a travel route of the user,  the travel route of the unfilled vehicle so that a location of the unfilled vehicle is changed to a location within a distance equal to or less than the distance threshold value from the location of the user. (para [0018] “An advantageous embodiment provides for a sequential criterion that determines when the distance between the current motor vehicle position and the current driver position exceeds a distance threshold value. The motor vehicle thus maintains a maximum distance to the driver. If an autonomous assistance mode is activated and the driver is moving outside of the motor vehicle, then the vehicle system decides, depending on the motor vehicle's distance to the driver, whether the motor vehicle has to travel in the direction of the driver. The motor vehicle ensures that it is always less than or equal to a maximum distance from the driver, given by the distance threshold value.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam and Blake to incorporate the teachings of Friedmann to move the unfilled vehicle to the operating vehicle when the operating vehicle moves farther from the unfilled vehicle because if the unfilled vehicle needs to be accessed the maintained shorter distance allows it to be accessed quicker (Friedmann para [0018] “The driver has thus only to travel a short distance to the motor vehicle. On the other hand, it is possible for the motor vehicle to reach the driver much sooner if it is actively called by the driver, because the motor vehicle is already nearby.”)

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Ramalingam (US 20180275648 A1), Blake et al. (US 20190196512 A1, hereinafter known as Blake), and Kadobayashi et al. (US 20160217691 A1; hereinafter known as Kadobayashi).

Kadobayashi was cited in a previous office action

Regarding claim 4, Konig in view of Ramalingam teaches The dispatch device according to claim 1. and wherein the processor is further configured to: arrange a unfilled vehicle to the location of an operating vehicle as discussed in claim 1 rejection where arrange is synonymous with dispatch.

Konig in view of Ramalingam does not teach, arrange, in dispatching the unfilled vehicle, the unfilled vehicle when a travel time, which is an amount of time required for the unfilled vehicle to move to an area within a distance equal to or less than the distance threshold value from the location of the operating vehicle, for the unfilled vehicle having the smallest travel time is greater than a travel time threshold value, so that at least one of the unfilled vehicles travels through a location for which a travel time from the location of the operating vehicle is equal to or less than the travel time threshold value. 

However, Blake teaches arrange, in dispatching the unfilled vehicle, the unfilled vehicle when a distance amount distance required for the unfilled vehicle to move to an area within a distance equal to or less than the distance threshold value from the location of the item provider, for the unfilled vehicle having the smallest distance amount is greater than a distance threshold value, so that at least one of the unfilled vehicles travels through a location for which a travel time from the location of the item provider is equal to or less than the distance threshold value. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam to incorporate the teachings of Blake to dispatch the closest unfilled vehicle which is outside a threshold to inside a threshold because dispatching the closest vehicle ensures the fastest/ most efficient response, and moving from outside a threshold to inside a threshold brings the unfilled vehicle closer allowing it to more easily provide support.

While Konig in view of Ramalingam and Blake teaches dispatching based on distance, they do not teach dispatching based on a travel time.

However Kadobayashi teaches dispatching based on travel time (para [0035] “For example, selecting a vehicle may include selecting a vehicle that is estimated to be closest in distance and/or travel time to patient 105 when AED dispatch system 100 receives the request message. In some examples, a plurality of vehicles may be selected.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam and Blake to incorporate the teachings of Kadobayashi to dispatch based on travel time rather than distance because length of travel time and amount of distance are commonly used interchangeably to determine closeness.


Regarding claim 7, Konig in view of Ramalingam teaches The dispatch device according to claim 1. and wherein the processor is further configured to: Identify a unfilled vehicle to send the location of an operating vehicle as discussed in claim 1 rejection where arrange is synonymous with dispatch.

However Konig in view of Ramalingam does not teach identify, in dispatching the unfilled vehicle, for each of the operating vehicles, an unfilled vehicle for which a travel time to the location of the operating vehicle is minimum, and designate, as a location of an unfilled vehicle for which the travel time is greater than a travel time threshold value, a location for which the travel time from the location of the operating vehicle corresponding to the unfilled vehicle is equal to or less than the travel time threshold value.

Blake teaches identify, in dispatching the unfilled vehicle, for each of the operating vehicles, an unfilled vehicle for which a distance to the location of the operating vehicle is minimum, and designate, as a location of an unfilled vehicle for which the distance is greater than a distance threshold value, a location for which the distance from the location of the operating vehicle corresponding to the unfilled vehicle is equal to or less than the distance threshold value. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam to incorporate the teachings of Blake to dispatch the closest unfilled vehicle which is outside a threshold to inside a threshold because dispatching the closest vehicle ensures the fastest/ most efficient response, and moving from outside a threshold to inside a threshold brings the unfilled vehicle closer allowing it to more easily provide support.

However Konig in view of Ramalingam and Blake does not teach dispatching based on travel time

However Kadobayashi teaches dispatching based on travel time (para [0035] “For example, selecting a vehicle may include selecting a vehicle that is estimated to be closest in distance and/or travel time to patient 105 when AED dispatch system 100 receives the request message. In some examples, a plurality of vehicles may be selected.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam and Blake to incorporate the teachings of Kadobayashi to dispatch based on travel time rather than distance because length of travel time and amount of distance are commonly used interchangeably to determine closeness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Ramalingam (US 20180275648 A1), Blake et al. (US 20190196512 A1, hereinafter known as Blake), Kadobayashi et al. (US 20160217691 A1; hereinafter known as Kadobayashi), and Friedmann et al. (US 20190004546 A1; hereinafter Friedmann).

Regarding claim 5, Konig in view of Ramalingam, Blake, and Kadobayashi teaches The dispatch device according to claim 4.

Konig further teaches wherein the processor is further configured to: set, for each of the plurality of vehicles, a travel route from a current location of the vehicle to a destination indicating expected locations of the vehicle at certain times (para [0038] “For example, in the present invention, the digital map data is used to calculate a route between the first location and a destination location which is to be travelled by a vehicle.” This is done for a plurality of vehicles, abstract “A vehicle request management system having a server (10) arranged to communicate with a plurality of vehicle requesting devices (12) and a plurality of vehicles (14), each being equipped with a device (200) having route planning and navigation functionality.”)
	
Blake further teaches designate, in dispatching the unfilled vehicle, when a distance from the location of the unfilled vehicles is greater than the distance threshold value on the travel route of the operating vehicle, a location distance from the location of at least one of the unfilled vehicles is not greater than the distance threshold value as the location of the unfilled vehicle. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

Kadobayashi further teaches dispatching based on travel time rather than distance as discussed in claim 4 rejection.

	Konig in view of Ramalingam, Blake, and Kadobayashi do not teach updating travel route of the unfilled vehicle so at different times the unfilled vehicle maintains less than travel time threshold between a target object and it.

	However Friedmann teaches designate, in dispatching the unfilled vehicle, when there is a time at which a minimuma distance from the location of the unfilled vehicles is greater than the distance threshold value on the travel route of the operating vehicle, a location at the time for which the minimum distance from the location of at least one of the unfilled vehicles is not greater than the distance threshold value as the location of the unfilled vehicle. (para [0018] “An advantageous embodiment provides for a sequential criterion that determines when the distance between the current motor vehicle position and the current driver position exceeds a distance threshold value. The motor vehicle thus maintains a maximum distance to the driver. If an autonomous assistance mode is activated and the driver is moving outside of the motor vehicle, then the vehicle system decides, depending on the motor vehicle's distance to the driver, whether the motor vehicle has to travel in the direction of the driver. The motor vehicle ensures that it is always less than or equal to a maximum distance from the driver, given by the distance threshold value.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam, Blake, and Kadobayashi to incorporate the teachings of Friedmann to move the unfilled vehicle to the operating vehicle when the operating vehicle moves farther from the unfilled vehicle because if the unfilled vehicle needs to be accessed the maintained shorter distance allows it to be accessed quicker (Friedmann, para [0018] “The driver has thus only to travel a short distance to the motor vehicle. On the other hand, it is possible for the motor vehicle to reach the driver much sooner if it is actively called by the driver, because the motor vehicle is already nearby.”)

Claims 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Ramalingam (US 20180275648 A1) and Abari et al. (US 10775806 B2, hereinafter known as Abari).

Abari was cited in a previous office action

Regarding Claim 6, Konig in view of Ramalingam teaches The dispatch device according to claim 1. and wherein the processor is further configured to: dispatch a unfilled vehicle to the location of an operating vehicle as discussed in claim 1 rejection.

Konig in view of Ramalingam does not teach dispatch, in dispatching the unfilled vehicle, when the location of the operating vehicle is in a zone of a plurality of geographical zones, the unfilled vehicle so that a ratio of the number of the unfilled vehicles in the zone to the number of the vehicles traveling in the zone is equal to a ratio of the number of the unfilled vehicles in another zone to the number of the vehicles traveling in the another zone.

However Abari teaches dispatch, in dispatching the unfilled vehicle, when the location of the operating vehicle is in a zone of a plurality of geographical zones, the unfilled vehicle so that a ratio of the number of the unfilled vehicles in the zone to the number of users traveling in the zone is equal to a ratio of the number of the unfilled vehicles in another zone to the number of users traveling in the another zone. (column 4, “The distribution shown in FIG. 2 may be suboptimal for several reasons. In one example, the transportation management system may know that, based on historical data, demand for transportation services in San Francisco is much higher than anywhere else in the Bay Area. As such, from the standpoint of meeting the expected demand and shortening wait times in San Francisco, it would be more optimal to have a higher concentration of vehicles in San Francisco and relatively lower concentrations of vehicles in the other regions. Thus, to achieve the desired distribution, the transportation management system, according to particular embodiments, may instruct vehicles in saturated regions (e.g., where the supply of autonomous vehicles exceeds expected transportation demand) to relocate to under-served regions (e.g., where expected transportation demand exceeds supply). As an example, in the scenario 200 shown in FIG. 2, the transportation management system may instruct some of the autonomous vehicles 225A-H in Oakland (e.g., five of the eight vehicles) to relocate to San Francisco.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam to incorporate the teachings of Abari to dispatch vehicles so the ratio of unfilled vehicles meets the demand of operating vehicles (which can be considered users) across geographic zones because it is more efficient and can lead to reduced wait times (Abari, column 4 “In one example, the transportation management system may know that, based on historical data, demand for transportation services in San Francisco is much higher than anywhere else in the Bay Area. As such, from the standpoint of meeting the expected demand and shortening wait times in San Francisco, it would be more optimal to have a higher concentration of vehicles in San Francisco and relatively lower concentrations of vehicles in the other regions.”)


Regarding claim 11, Konig in view of Ramalingam teaches The dispatch device according to claim 1.

Konig in view of Ramalingam does not teach wherein the processor is further configured to: select the unfilled vehicle among the unfilled vehicles based on the number of occupants riding in the unfilled vehicles, and an unfilled vehicle with no occupant is selected over an unfilled vehicle with one or more occupants.

However Abari teaches wherein the processor is further configured to: select the unfilled vehicle among the unfilled vehicles based on a number of occupants riding in the unfilled vehicles, and an unfilled vehicle with no occupant is selected over an unfilled vehicle with one or more occupants. (column 10, “For instance, if a source region has 10 excess vehicles, the system may rank candidate destination regions needing vehicles based on their relative proximity to the source region, with the closer destination regions being ranked higher. If the closest destination region needs 2 vehicles and the second-closest destination region needs 15 vehicles, the system may assign, from the source region, 2 vehicles to the closest region and 8 vehicles to the second-closest region. In particular embodiments, the system may select particular vehicles to relocate based on, e.g., their availability (e.g., vehicles not currently transporting passengers may be preferred),”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam to incorporate the teachings of Abari to select unfilled vehicles with no occupant’s to be routed towards the object of transportation because selecting a vehicle with occupants would delay the occupant arriving at their destination while selecting a vehicle with no occupants would not increasing convenience. Further selecting a vehicle with no occupant’s means there is more room within the vehicle to carry the object of transportation allowing a large amount of objects to be transported by the unfilled vehicle.


Regarding claim 13, it recites a method having limitations similar to those of claim 11 and therefore is rejected on the same basis.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Ramalingam (US 20180275648 A1) and Scicluna et al. (US 10217069 B2, hereinafter known as Scicluna).


Regarding Claim 6, Konig in view of Ramalingam teaches The dispatch device according to claim 1. 
Konig in view of Ramalingam does not teach wherein the processor is further configured to: obtain expected travel times of the unfilled vehicles to a location of the operating vehicle; and select the unfilled vehicle among the unfilled vehicles further based on the expected travel times.

However Scicluna teaches wherein the processor is further configured to: obtain expected travel times of the unfilled vehicles to a location  (abstract “Systems, methods, apparatus, and computer-readable media provide for allocating vehicle resources to future vehicle requirements.” And Fig. 3 label 308 and 310 where vehicles are assessed for dispatch based on travel time to the location. Konig already teaches the location for the vehicle to be dispatched to is a location of the operating vehicle as discussed in the claim 1 rejection)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Ramalingam to incorporate the teachings of Scicluna to select the unfilled vehicle based on travel time because for example a shorter travel time can mean less wear on the vehicle, reduced driver fatigue, and reduced resource consumption ( Scicluna“The inventors have recognized that the automatic allocation of future vehicle requirements is a very different process from the manual process for bookings that was used previously, and introduces many challenges. Improved allocation can provide positive effects in a number of areas including the processing, memory and other computing and communication resources that are required. Reassessment and allocation of the most suitable vehicle at a relatively late time allows better use of the vehicle and other resources of the fleet. Other effects can include improved vehicle fleet utilisation and lower distances traveled in fulfilling customer bookings. Advance requests (e.g., scheduled deliveries, advance private hire taxi bookings) also can be met more efficiently. This also contributes to minimizing distances traveled by the vehicles of a fleet, reducing fuel costs, improved vehicle utilisation, reduced vehicle wear and tear, and reduced driver fatigue. Further advantages can be felt in terms of customer satisfaction and driver wellbeing and happiness.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668